Citation Nr: 1029057	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for psoriasis.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1956 to December 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in June 2007 and April 2008 for further development.  

The Veteran presented testimony at a Board hearing in November 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The issues of entitlement to service connection for hepatitis C 
and psoriasis are addressed in the REMAND following this decision 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The Veteran need not take any further 
action unless specifically directed.



FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's active 
duty service or for many years after service, nor is it otherwise 
related to service.

2.  Diabetes mellitus was not manifested during the Veteran's 
active duty service or for many years after service, nor is it 
otherwise related to service.

3.  A kidney disability was not manifested during the Veteran's 
active duty service or for many years after service, nor is it 
otherwise related to service.

4.  An alleged left shoulder disability was not manifested during 
the Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  An alleged kidney disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

4.  An alleged left shoulder disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated March 2003.  This notice substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
by identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  
It also satisfied the time requirements as specified in 
Pelegrini.

The RO has been unable to obtain the Veteran's STRs.  RO letters 
in September 2004 informed the Veteran of the types of 
alternative documents that could substitute for STRs.  The 
Veteran responded by submitting a National Archives (NA) Form 
13075 identifying all potential military facilities where he 
received treatment.  The NPRC has conducted direct searches at 
each of these facilities.  The Veteran has had ample to time to 
respond to this notice deficiency and, as addressed below, the RO 
researched all potential custodians of the STRs.  As such, no 
prejudicial error has occurred with respect to this aspect of 
notice.

While the pre-adjudicatory notification did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, the Board 
notes that the RO re-issued VCAA notice in April 2008.  The April 
2008 correspondence fully complied with Dingess.  As the claims 
remain denied, these issues are not implicated.  Therefore, no 
prejudicial error has occurred on this issue.

Overall, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009).  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VCAA - Duty to Assist

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and other 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA was unable to locate the Veteran's STRs.  The 
National Personnel Records Center (NPRC) informed the RO in March 
2003 that that the records were likely destroyed by fire.  In 
cases where the Veteran's STRs (or other pertinent records, for 
that matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

VA must also provide an explanation to the appellant regarding 
VA's inability to obtain his or her STRs.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  The Court also has held that VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

The Board observes that the case law does not lower the legal 
standard for proving a claim for service connection, however, but 
rather increases its obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply an "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).

Extensive attempts to reconstruct the record have been 
undertaken, to include NPRC research into potential Surgeon 
General Office (SGO) records, sick morning reports and direct 
requests for medical records to Osan Air Force Base in Korea, 
Biggs Army Airfield and William Beaumont Army Medical Center.  
Upon review of the record, the Board is unaware of any additional 
potential custodian of STRs.  Neither the Veteran nor his 
representative has suggested any additional potential research 
means.  As such, the Board finds that the RO has satisfied its 
duty to assist and further finds that any further attempts to 
obtain STRs would be futile.  

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
disabilities.  In light of the holding in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the Board feels that an examination is 
not required.

McClendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

With respect to the claims being decided on appeal, the standards 
of McClendon are not met in this case as the credible lay and 
medical evidence is against a finding of in service onset of the 
disorders, or persistent or recurrent symptoms of disability 
since service.  There is also no competent evidence suggesting 
that any of the disorders being adjudicated are causally related 
to service.  As noted by the United States Court of Appeals for 
the Federal Circuit, a VA medical examination is not required as 
a matter of course in virtually every veteran's disability case 
involving a nexus issue.  Waters v. Shinseki, --- F.3d --- (Fed. 
Cir. 2010) (2010 WL 1302954) (distinguishing cases where only a 
conclusory generalized statement is provided by the veteran, in 
which case an examination may not be required).

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, diabetes, 
nephritis, calculi of the kidney and cardiovascular-renal disease 
(including hypertension), are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In short, service connection requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hypertension

At his November 2007 Board hearing, the Veteran testified that he 
doesn't know if he was treated for hypertension while he was in 
service.  He stated that he was hospitalized twice for an 
unrelated disability (once for seven weeks) and that he underwent 
invasive tests for hepatitis.  He therefore thinks that the VA 
should have known whether or not he had hypertension.  He later 
testified that he has only been treated for hypertension for the 
past five years; because he didn't know he had hypertension.  

For VA purposes, the term hypertension means that diastolic blood 
pressure is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 
1.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.  Id.

Handwritten treatment reports reflect normal blood pressure 
readings of 120/80 (December 1988), 140/80 (April 1990) 120/84 
(April 1991), 130/80 (April 1991), 120/84 (May 1991), and 124/80 
(May 1991).  The reports reflect elevated blood pressure readings 
beginning in March and May 1993.  

In November 2002, the Veteran underwent a diabetic retinal 
examination after which he was diagnosed with hypertension and 
adult onset diabetes mellitus.  

The Board acknowledges the lay statements submitted by F.C.R. 
(brother), R.C.R. (sister), and O.Z. (fellow soldier).  However, 
these statements largely support the contention that the Veteran 
had active duty military service from 1956 to 1960.  The Board 
notes that this point is not disputed.  The Board has recognized 
the Veteran's service.  Likewise, the Veteran has submitted 
photographs of the Veteran while serving in Korea.  For the most 
part, these photographs and lay statements do provide evidence 
that the Veteran's hypertension began in service or are otherwise 
causally related to service. 

The Board acknowledges that the Veteran had active duty service 
and that he has a current diagnosis of hypertension.  However, in 
order for service connection to be warranted, the evidence must 
show that there is a causal relationship between service and his 
current diagnosis.  In this case, the Veteran has admitted that 
he doesn't know if he was treated for hypertension while he was 
in service.  The first medical records of any kind are dated 1984 
(24 years after the Veteran was discharged).  Moreover, the 
records reflect that the Veteran's blood pressure was within 
normal limits when measured in 1988, 1990, and 1991.  The first 
medical evidence of elevated blood pressure readings is dated 
March 1993 (33 years after discharge from service).

The lack of any post-service treatment records for decades after 
service is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that the preponderance of the evidence is against 
a finding that the Veteran's current hypertension (diagnosed 
decades after service) began in service or is otherwise causally 
related to service.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for hypertension must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Diabetes mellitus

The Veteran testified that he never knew that he had diabetes.  
He stated that he never felt sick or diabetic.  However, seven or 
eight years ago, his private physician (Dr. S.) informed him that 
blood sugar was very high.  He stated that now he tests his blood 
every time he eats and he takes his mediation (insulin shots) for 
diabetes.

An October 2000 treatment report from Providence Memorial 
Hospital reveals that the Veteran reported that he has had 
dependent diabetes mellitus for the past three to four years.  

As noted above, in November 2002, the Veteran underwent a 
diabetic retinal examination after which he was diagnosed with 
hypertension and adult onset diabetes mellitus.  

Treatment reports dated January 2003 and May 2003 reflect that 
the Veteran's blood sugar was still not controlled.

Once again the Board recognizes that the Veteran had active duty 
service and that he has a current diagnosis of diabetes mellitus.  
However, the Board finds that service connection is not warranted 
because there is no competent medical opinion that attributes his 
diabetes mellitus to service.  To the contrary, the medical 
evidence reflects that in October 2000, the Veteran reported that 
he had diabetes mellitus for the past three to four years.  
Therefore, by the Veteran's own admission, he was diagnosed with 
diabetes mellitus in approximately 1996-1997 (36 years after 
discharge from service).  

Once again, the lack of any post-service treatment records for 
decades after service is probative to the issue of chronic 
disability; and the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's current diabetes 
mellitus (diagnosed decades after service) began in service or is 
otherwise causally related to service.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for diabetes mellitus must be denied.  See 
Gilbert, 1 Vet. App 49 (1990).

Kidney

The Veteran testified that he believes that he developed a kidney 
disability due to all the hits he took to the kidneys while he 
was practicing judo during service.    

A handwritten treatment report dated February 1984 lists a kidney 
stone as one of the Veteran's illnesses.  

The treatment records reflect that the Veteran was diagnosed with 
decreased renal function with nephritic syndrome in September 
2000.  He underwent an ultrasound of the kidneys which revealed 
no renal mass lesions or signs of hydronephrosis.  There was 
minimal prominence of the renal pelvis on the left.  There were 
no renal calcifications.  The Veteran underwent a kidney biopsy 
in October 2000.  The biopsy was negative.   

A January 2008 hospital discharge report reflects that the 
Veteran was admitted for end stage kidney disease requiring 
dialysis.  He was prescribed numerous medications.  

The claims file contains no findings attributed to kidney disease 
for decades after service.  The Board acknowledges the Veteran's 
own personal opinion that his current kidney disorder results 
from judo practicing during service.  While a claimant is 
competent to speak to many matters subject to personal 
observation and general knowledge, the type of belief expressed 
by the Veteran requires specialized training in medical diagnosis 
and etiology which is beyond his lay competence on the facts of 
this case.  Notably, there is no competent medical opinion 
attributing the Veteran's current kidney disease to service.  In 
the absence of any evidence of continuity of symptomatology, the 
Board finds that the preponderance of the evidence weighs against 
the claim.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for a kidney disability must be denied.  See 
Gilbert, 1 Vet. App 49 (1990).

Left shoulder 

At the Veteran's Board hearing, he stated that he believes his 
shoulder disability is a result of hitting the mat in judo class.  
However, he admitted that he was never treated for a left 
shoulder injury while he was in service.  He does recall getting 
massages for sore muscles.  He stated that he is currently taking 
medication for his left shoulder disability.  

A January 2003 dermatological consultation report reflects that 
while being examined for psoriasis, the Veteran complained of 
arthritis in the shoulder.  

The Board notes that the Veteran admits that he was never treated 
for a shoulder injury in service.  The Board recognizes that he 
may have had sore muscles as a result of the physical activity 
associated with judo practice (as well as physical training, 
etc.).  However, the Veteran has provided no reliable description 
of recurrent or persistent symptoms since service other than the 
vague reference of sore muscles in service.  There is no credible 
and persuasive indication of a chronic disability since service 
that would warrant service connection.  Moreover, the post 
service records reflect no treatment for a left shoulder 
disability.

In the absence of a left shoulder disability in service, the 
absence of a current left shoulder disability, and the absence of 
any nexus opinion linking a current disability to an in-service 
injury, the preponderance of the evidence weighs against the 
claim.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for a left shoulder disability must be denied.  
See Gilbert, 1 Vet. App 49 (1990).


ORDER

The claim of entitlement to service connection for hypertension 
is denied.

The claim of entitlement to service connection for diabetes 
mellitus is denied.

The claim of entitlement to service connection for a kidney 
disability is denied.

The claim of entitlement to service connection for a left 
shoulder disability is denied.

REMAND

The Veteran alleges that he was hospitalized in service for a 
food-borne hepatitis infection.  Although STRs are missing, the 
Veteran has presented photographic evidence that he was in fact 
hospitalized in service.  He reports that these pictures 
represent his hospitalization for hepatitis.  

A handwritten treatment report dated February 1984 lists 
hepatitis as one of the Veteran's illnesses.  However, subsequent 
testing by VA revealed non-reactive antibody testing for 
hepatitis A, B, and C.  However, the laboratory results caution 
that a non-reactive test did not exclude the possibility of 
hepatitis C (HCV) infection since the time for seroconversion is 
variable.  

On this record, the Board is of the opinion that the Veteran 
should be afforded VA examination to determine whether he 
manifests a form of hepatitis and, if so, whether it is at least 
as likely as not that such infection was incurred during active 
service.  Notably, the Veteran alleged that his hepatitis 
infection caused a skin reaction.  Pending additional 
development, the Board defers consideration of the claim of 
entitlement to service connection for psoriasis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examination to determine the nature and etiology 
of his claimed hepatitis infection.  The claims 
folder should be made available to the examiner 
for review.  The examiner is instructed to accept 
the Veteran's assertions of in service 
hospitalization for food-borne illness.  Following 
interview of the Veteran and review of the claims 
folder, the examiner is requested to provide 
opinion as to whether the Veteran manifests a form 
of hepatitis and, if so, whether it is at least as 
likely as not that such infection was incurred 
during active service.  If the Veteran manifests 
an hepatitis infection, the examiner is also 
requested to provide opinion as to whether it is 
at least as likely as not that such disorder 
results in any skin abnormalities such as 
psoriasis.

The examiner is advised that the term "at least 
as likely as not" does not mean within the realm 
of possibility.  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation as 
to find against causation.

In formulating an opinion, the examiner is 
requested to provide a reasoned medical 
explanation explaining each conclusion being 
reached.  If an opinion cannot be reached without 
resorting to speculation, then the examiner should 
clearly state why such an opinion would be 
speculative (e.g., a determination cannot be made 
based upon the current state of medical 
knowledge).  The phrase "without resort to 
speculation" should reflect the limitations of 
knowledge in the medical community at large.  If 
deemed necessary, the examiner should identify 
whether additional procurable data is required in 
this case.

2.  Thereafter, readjudicate the claims.  If any 
benefit sough on appeal remains denied, the 
Veteran and his representative should be furnished 
a supplemental statement of the case and an 
appropriate period of time to respond.

The purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  This claim must be afforded expeditious treatment.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


